Name: Commission Regulation (CEE) No 1914/92 of 10 July 1992 amending Regulation (CEE) No 3664/91 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7 . 92 Official Journal of the European Communities No L 192/39 COMMISSION REGULATION (EEC) No 1914/92 of 10 July 1992 amending Regulation (EEC) No 3664/91 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 3644/91 is hereby replaced by the following : The first stage of marketing of Community and imported products covered by Regulation (EEC) No 1601 /91 preparation of which commenced before 17 December 1991 and will be completed before 17 October 1992 in accordance with the provisions in force prior to 17 December 1991 may take place until 16 December 1992 in a presentation complying with those provisions.' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /91 of 10 June 1991 laying down general rules on the defini ­ tion, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine ­ product cocktails ('), and in particular Article 1 6 thereof, Whereas Commission Regulation (EEC) No 3664/91 (2) laid down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine ­ product cocktails ; Whereas the period allowed for completion of the prepa ­ ration of products covered by Regulation (EEC) No 1601 /91 that may go through the first stage of marke ­ ting up to 16 December 1992 in a presentation complying with the provisions in force before 17 December 1991 is too short and should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Aromatized Wines, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 149, 14. 6. 1991 , p . 1 . (2) OJ No L 348 , 17 . 12. 1991 , p . 53 .